United States Court of Appeals
                      For the First Circuit

No. 08-1842

                          LYE FONG SHIA,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR.,* ATTORNEY GENERAL,

                           Respondent.


              ON PETITION FOR REVIEW ON AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                              Before
                     Boudin, Stahl and Lipez,
                         Circuit Judges.


     Meer M. M. Rahman and Law Office of Meer M. M. Rahman on brief
for petitioner.
     Kevin J. Conway, Office of Immigration Litigation, Civil
Division, United States Department of Justice, Gregory G. Katsas,
Assistant Attorney General, Civil Division, and Richard M. Evans,
Assistant Director, Office of Immigration Litigation, on brief for
respondent.


                          March 24, 2009




     *
      Pursuant to Fed. R. App. P. 43(c)(2), Attorney General Eric
H. Holder, Jr. has been substituted for former Attorney General
Michael B. Mukasey as respondent.
          Per Curiam.    Lye Fong Shia is a citizen of Malaysia and

entered the United States in June 2002 on a six-month visitor visa,

which she overstayed.     In December 2005, Shia was arrested in

Massachusetts on a criminal charge, gave the police a Massachusetts

address, and (as an overstaying alien subject to removal under 8

U.S.C. § 1227(a)(1)(B) (2006)) was placed in the custody of the

Bureau of Immigration and Customs Enforcement ("ICE") of the

Department of Homeland Security ("DHS").

          ICE released Shia on her own recognizance and, according

to a document in the record, personally served her on December 20,

2005, with a notice to appear form; the form warned that she had to

come to court when notified of a hearing date and to keep her

address up to date and that a removal order could be entered if she

failed to appear when notified.       In January 2006, DHS mailed a

notice to her given address that her hearing had been set in Boston

on a specific date in August.      When she failed to appear, the

immigration judge entered a removal order in absentia. 8 U.S.C. §§

1227(a)(1)(B), 1229(b)(5)(A).

          In February 2007, Shia asked the IJ to reopen the case,

to rescind the removal order for lack of notice of the hearing and

to allow her to apply for relief from removal.       A removal order

entered in absentia "may be rescinded only . . . if the alien

demonstrates that the alien did not receive notice in accordance

with" the statute.   8 U.S.C. § 1229a(b)(5)(C).   Shia was obliged to


                                -2-
furnish adequate grounds for reopening supported by affidavits or

other evidence. 8 U.S.C. § 1229a(c)(7)(B) (2006); 8 C.F.R. §

1003.23(b)(3) (2009).

          Shia's request to reopen said that she had moved to New

York and had not received the notice of the August hearing but she

did not claim to have notified DHS of her change of address.      As

for the original notice to appear when notified, Shia admitted

receiving some documents from the immigration officer on December

20, 2005 in her affidavit, but alleged in her motion that the

signature on the notice did not match her other signatures in the

record.   Thereafter, the IJ entered a decision rejecting the

request to reopen.

          In his decision, the IJ noted that Shia had questioned

the signature on the notice to appear but had not explicitly denied

receiving the notice.    Lack of written notice can provide a basis

for reopening an in absentia order, In re M-S-, 22 I&N Dec. 349,

352-53 (BIA 1998), but (the IJ said in his decision) Shia's

affidavit said only that it was "uncertain" whether proper notice

had been given.      In light of the record showing service of the

notice, the IJ found the affidavit insufficient.    On review, the

BIA upheld the IJ.

          Shia now challenges the BIA's dismissal of her appeal of

the IJ's denial of the motion to reopen her removal proceeding.   We

review the denial to "determine only whether it was arbitrary,


                                 -3-
capricious, or an abuse of discretion." Thomas v. I.N.S., 976 F.2d

786, 789 (1st Cir. 1992).        As for the IJ's findings of fact, we

treat them as    "conclusive unless any reasonable adjudicator would

be   compelled   to   conclude    to   the   contrary."   8    U.S.C.   §

1252(b)(4)(B).

           Shia argues on appeal that there is no affirmative proof

that the original notice to appear when summoned was in fact served

upon her; but the record includes such a DHS document showing

personal service on her on the day of Shia's release from ICE

custody and was signed by the officer who served it.           She admits

receiving some DHS documents on that day and did not flatly deny in

her affidavit that this was one of them.            Simply to point to

confusing signatures was not enough to require the IJ to reopen the

hearing.

           The notice to appear contains a blank space, which was

not filled in, designed to confirm that the recipient also received

oral notice in a language the recipient understood.           Leaving the

space blank, the government concedes, was a mistake by the officer

who completed the form. But the regulations say that this omission

does not give the notified party rights, 8 C.F.R. § 1003.15(c)

(2009), nor does Shia's affidavit explicitly deny receiving oral

notice or understanding it.

           Shia claims that when she was originally released, she

told one of the ICE officers that she might be moving to New York.


                                    -4-
But the notice is clear that she was expected to furnish a new

address if she moved from the one recorded by ICE, and informal

notice   of    an   intended   move   with   no   specified   address   hardly

satisfies the requirement. Shia does not claim that either then or

thereafter did she furnish DHS with a new address.

              The petition for review is denied.




                                      -5-